In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00060-CR
        ______________________________



         DANNY RENE SMITH, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 402th Judicial District Court
                Wood County, Texas
             Trial Court No. 14,097-94




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Danny Rene Smith was convicted of involuntary manslaughter in 1995. He filed a

“Motion for Post-Conviction forensic DNA Testing; Defendant’s Supporting Affidavit; Motion

for Appointment of Counsel” under Chapter 64 of the Texas Code of Criminal Procedure on

February 14, 2012. The trial court denied the motion on February 15, noting “beginning in 2002,

extensive proceeding [sic] have been conducted regarding Art. 64.01 issues.” Notice of appeal

was filed on April 11, 2012. On April 17, 2012, the trial court denied “Defendant’s Motion for

appointment of an attorney for an appeal.”

       Smith’s notice of appeal specified that appeal was sought from the denial of his February

14 motion. Notice of appeal was due thirty days from the signing of the trial court’s February 15

appealable order. TEX. R. APP. P. 26.2(a)(1); see Swearingen v. State, 189 S.W.3d 779, 780–81

(Tex. Crim. App. 2006). “Although the trial court later denied [an]other motion[] that may have

been ancillary to the Chapter 64 proceeding, the outcome of the proceeding was decided on

[February 15], and the appellate timetable ran from that date.” Id. at 781. Because the April 11

notice of appeal was untimely, we do not have jurisdiction to hear this appeal. Id.

       We dismiss the appeal for want of jurisdiction.



                                             Jack Carter
                                             Justice

Date Submitted:       May 22, 2012
Date Decided:         May 23, 2012

Do Not Publish

                                                2